Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on June 05, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2017/0194330 A1).
Regarding Claim 1, Lee et al. discloses 					                       a semiconductor device, comprising:									first and second active patterns on a substrate, each of the first and second active patterns extending in a first direction, and the first and second active patterns being spaced apart from each other in a second direction crossing the first direction (Par. 0041-0042, Fig. 2 – first active pattern comprising AR2, second active pattern  AR1; first direction D2; second direction D1);													a first gate structure extending in the second direction on the first and second active patterns (Par. 0038, Fig. 2 – first gate structure G2);							first channels spaced apart from each other in a third direction, perpendicular to the first and second directions, on the first active pattern, each of the first channels extending through the first gate structure in the first direction (Par. 0045, Figs. 2 & 3C – first channels NS3; third direction D3);												second channels spaced apart from each other in the third direction on the second active pattern, each of the second channels extending through the first gate structure in the first direction  (Par. 0044, Figs. 2 & 3B – second channels NS2);						a first source/drain layer on the first active pattern at each of opposite sides in the first direction of the first gate structure, the first source/drain layer contacting the first channels and having a first conductivity type (Par. 0037-0038 & 0045, Figs. 2 & 3C – first source/drain layer SD; p type conductivity (PMOS region PR)); and							a second source/drain layer on the second active pattern at each of opposite sides in the 
Regarding Claim 2, Lee et al., as applied to claim 1, discloses                                    the semiconductor device, wherein the first conductivity type is one of an n-type and a p-type, and the second conductivity type is the other of the n-type and the p-type (Par. 0037, Fig. 2 – first conductivity type p-type (PMOS region PR); second conductivity type n-type (NMOS region NR1).
Regarding Claim 3, Lee et al., as applied to claim 2, discloses                                    the semiconductor device, wherein the width in the second direction of each of the first channels is less than the width in the second direction of each of the second channels (Par. 0043, Figs. 2, 3B & 3C – W2<W1).
Regarding Claim 4, Lee et al., as applied to claim 2, discloses                                    the semiconductor device, wherein the width in the second direction of each of the first channels is greater than the width in the second direction of each of the second channels (implied in the sense if AR1 is considered as the first active region and AR2 is considered as the second active 
Regarding Claim 11, modified Lee et al., as applied to claim 2, discloses                                    the semiconductor device, a ratio of a smallest one of widths in the second direction of the first and second channels with respect to a largest one thereof is equal to or less than 3 (Lee et al. – Par. 0043).
Regarding Claim 19, Lee et al. discloses 					                       a semiconductor device, comprising:									first and second active patterns on a substrate, each of the first and second active patterns extending in a first direction, and the first and second active patterns being spaced apart from each other in a second direction crossing the first direction (Par. 0041-0042, Fig. 2 – first active pattern comprising region AR2, second active pattern  AR1; first direction D2; second direction D1);												a first gate structure extending in the second direction on the first and second active patterns (Par. 0038, Fig. 2 – first gate structure G2);								first channels spaced apart from each other in a third direction, perpendicular to the first and second directions, on the first active pattern, each of the first channels extending through the first gate structure in the first direction and having a first width in the second direction (Par. 0045, Figs. 2 & 3C – first channels NS3; third direction D3; first width W2);			second channels spaced apart from each other in the third direction on the second active pattern, each of the second channels extending through the first gate structure in the first direction and having a second width in the second direction different from the first width  
Regarding Claim 20, Lee et al., as applied to claim 19, discloses the semiconductor device, further comprising:							a second gate structure extending in the second direction on the first and second active patterns, the second gate structure being spaced apart from the first gate structure in the first direction (Par. 0034-0039; Figs. 2 & 3A – second gate structure comprising gates G1 & G3; first active pattern comprising regions AR2 & AR3 each having a width W2; second active pattern AR1); 											.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5-7 & 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (Pub. No.: US 2017/0194330 A1), as applied to claim 2, or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2017/0194330 A1), as applied to claim 2, further in view of Cho et al. (Pub. No.: US 2018/0294331 A1)

Regarding Claim 5, Lee et al., as applied to claim 2, discloses 		                     the semiconductor device, further comprising:							a second gate structure extending in the second direction on the first and second active patterns, the second gate structure being spaced apart from the first gate structure in the first direction (Par. 0034-0039; Figs. 2 & 3A – second gate structure comprising gates G1 & G3; first active pattern comprising regions AR2 & AR3 each having a width W2; second active pattern AR1); 												third channels spaced apart from each other in the third direction on the first active pattern, each of the third channels extending through the second gate structure in the first direction (Fig. 2 in light of Figs. 3A-3C – third channels are not explicitly shown but are In the alternative, assuming arguendo that Lee et al. is not emphatic enough regarding     a second gate structure extending in the second direction on the first active pattern;           			 third channels spaced apart from each other in the third direction on the first active pattern, each of the third channels extending through the second gate structure in the first direction; and 											a third source/drain layer on the first active pattern at each of opposite sides in the first direction of the second gate structure, the third source/drain layer having the first conductivity type.												In other words, the only difference between the instant claim and the cited prior art is that the cited prior art does not explicitly teach a second gate structure that extends over both the first and second active patterns. It teaches a second gate structure that only extends over one of the active patterns and not on both. But it is not a patentable difference. This prior art teaches gate Additionally, Cho et al. at least implicitly teaches    				            a second gate structure extending in the second direction on the first active patterns (Par. 0033, Figs. 1-3 – this prior art teaches multiple gates 150 that extend over the first and second active patterns FA (out of the three active patterns shown in Fig. 1, the topmost one could be considered as the second active pattern and the middle one the first active pattern));   		third channels spaced apart from each other in the third direction on the first active pattern, each of the third channels extending through the second gate structure in the first direction (Figs. 1-3); and 										a third source/drain layer on the first active pattern at each of opposite sides in the first direction of the second gate structure, the third source/drain layer having the first conductivity type (Figs. 1-3).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Cho et al. to adapt a second gate structure extending in the second direction on the first active patterns of Lee et al.; third channels spaced apart from each other in the third direction on the first active pattern, each of the third channels extending through the second gate structure in the first direction; and a third source/drain layer on the first active pattern at each of opposite sides in the first direction of the second gate structure, the third source/drain layer having the first conductivity type in order to fabricate a device that meets the specifics of the application for which it has been manufactured.
Regarding Claim 6, modified Lee et al., as applied to claim 5, discloses                                    the semiconductor device, wherein a width in the second direction of each of the third channels is different from a width in the second direction of each of the fourth channels (please see the explanation provided in the rejection of claim 5, this limitation would be at once clear in light of the explanation provided in the rejection of claim 5).
Regarding Claim 7, modified Lee et al., as applied to claim 5, discloses                                    the semiconductor device, wherein the width in the second direction of each of the first channels is substantially equal to the width in the second direction of each of the third channels, and the width in the second direction of each of the second channels is substantially equal to the width in the second direction of each of the fourth channels (please see the explanation provided in the rejection of claim 5, this limitation would be at once clear in light of the explanation provided in the rejection of claim 5).
Regarding Claim 10, modified Lee et al., as applied to claim 5, discloses                                    the semiconductor device, wherein the first and third source/drain layers between the first and second gate structures are the same, and the second and fourth source/drain layers between the first and second gate structures are the same (Lee et al. – Fig. 2 and/or Cho et al. – Figs. 1-3).


Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2017/0194330 A1), as applied to claim 5, further in view of Snyder et al. (Pub. No.: US 2020/0295002 A1), or as obvious over Lee et al. (Pub. No.: US 2017/0194330 A1) and Cho et al. (Pub. No.: US 2018/0294331 A1), as applied to claim 5, further in view of Snyder et al. (Pub. No.: US 2020/0295002 A1).
Regarding Claim 8, modified Lee et al., as applied to claim 5, discloses the semiconductor device, wherein the width in the second direction of each of the first channels is substantially equal to the width in the second direction of each of the third channels (please see the explanation provided in the rejection of claim 5, this limitation would be at once clear in light of the explanation provided in the rejection of claim 5).						Lee et al. does not explicitly disclose    						           the width in the second direction of each of the second channels is different from the width in the second direction of each of the fourth channels.								In other words, the only difference between the instant claim and the cited prior art is that the cited prior art does not teach a second active region with variable width whereas the instant claim does. Interestingly, the primary reference Lee et al. teaches that the channel region has an optimized width that is dependent on the transistor type (Par. 0003). It further teaches that where a device involves multiple transistors and not all of the transistors are of the same type, the width of the individual transistor channels does not have to be the same. As a matter of fact, the channel width should be optimized for each transistor in order to maximize the device performance. In line with this teaching 									Additionally, Snyder et al. at least implicitly teaches    				            the width in the second direction of each of the second channels is different from the width in the second direction of each of the fourth channels (Par. 0010, Figs. 2-3 – this prior art teaches that the channel width of one transistor could be different from the channel width of another resistor although both transistor could be formed on the same fin or active region; in other words, this prior art is teaching that an active pattern can have varying widths to make transistors on it tailored according to current capacity, rating, other appropriate characteristics, and/or design 
Regarding Claim 9, modified Lee et al., as applied to claim 5, discloses the semiconductor device, the width in the second direction of each of the second channels is substantially equal to the width in the second direction of each of the fourth channels (please see the explanation provided in the rejection of claim 5, this limitation would be at once clear in light of the explanation provided in the rejection of claim 5).						Lee et al. does not explicitly disclose    						           the width in the second direction of each of the first channels is different from the width in the second direction of each of the third channels.								In other words, the only difference between the instant claim and the cited prior art is that the cited prior art does not teach a first active region with variable widths whereas the instant claim does. Interestingly, the primary reference Lee et al. teaches that the channel region has an optimized width that is dependent on the transistor type (Par. 0003). It further teaches that where a device involves multiple transistors and not all of the transistors are of the same type, the width of the individual transistor channels does not have to be the same. As a matter of fact, the channel width should be optimized for each transistor in order to maximize the device Additionally, Snyder et al. at least implicitly teaches    				            the width in the second direction of each of the first channels is different from the width in the second direction of each of the third channels (Par. 0010, Figs. 2-3 – this prior art teaches that the channel width of one transistor could be different from the channel width of another resistor although both transistor could be formed on the same fin or active region; in other words, this prior art is teaching that an active pattern can have varying widths to make transistors on it tailored according to current capacity, rating, other appropriate characteristics, and/or design factors associated with the transistors, rather than being dictated by a global channel width for all the non-planar transistors in the IC or device).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Snyder et al. to adapt the semiconductor device comprising the width in the second direction of each of the first channels of Lee et al. different from the width in the second direction of each of the third channels in order to fabricate multiple transistors on the same active pattern tailored to meet the current capacity, rating, other appropriate characteristics, and/or design factors associated with each transistor.


Claim 12 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2017/0194330 A1), as applied to claim 2, further in view of Xu et al. (Pub. No.: US 2017/0110541 A1).

Regarding Claim 12, Lee et al., as applied to claim 2, is silent regarding the semiconductor device, wherein widths in the second direction of the first and second However, Xu et al. at least implicitly teaches    				                    the semiconductor device, wherein widths in the second direction of the first and second channels are equal to or less than 50 nm (Par. 0056 - this prior art teaches that in one possible embodiment the channel widths could be about 7 nm).   							The primary reference Lee et al. teaches that the channel region has an optimized width that is dependent on the transistor type (Par. 0003). It further teaches that where a device involves multiple transistors and not all of the transistors are of the same type, the width of the individual transistor channels does not have to be the same. As a matter of fact, the channel width should be optimized for each transistor in order to maximize the device performance.		Lee et al. discloses the claimed invention except for the semiconductor device, wherein widths in the second direction of the first and second channels are equal to or less than 50 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the semiconductor device, wherein widths in the second direction of the first and second channels are equal to or less than 50 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).				


Claims 13-18 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2017/0194330 A1) in view of Snyder et al. (Pub. No.: US 2020/0295002 A1).	
Regarding Claim 13, Lee et al. discloses 					                       a semiconductor device, comprising:								Lee et al. does not explicitly disclose    						           Additionally, Snyder et al. at least implicitly teaches    				            the second width being different from the first width (Par. 0010, Figs. 2-3 – this prior art teaches that the channel width of one transistor could be different from the channel width of another resistor although both transistor could be formed on the same fin or active region; in other words, this prior art is teaching that an active pattern can have varying widths to make transistors on it tailored according to current capacity, rating, other appropriate characteristics, and/or design factors associated with the transistors, rather than being dictated by a global channel width for all the non-planar transistors in the IC or device).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Snyder et al. to adapt the semiconductor device comprising the second width being different from the first width of Lee et al. in order to fabricate multiple transistors on the same active pattern tailored to meet the current capacity, rating, other appropriate characteristics, and/or design factors associated with each transistor.
Regarding Claim 14, Lee et al., as applied to claim 13, discloses                                    the semiconductor device, wherein the first and second source/drain layers between the first and second gate structures are the same (Fig. 2).
Regarding Claim 15, Lee et al., as applied to claim 13, discloses                                    the semiconductor device, further comprising a second active pattern spaced apart from the first active pattern in the second direction, the second active pattern extending in the first direction (Fig. 2 – second active pattern comprising active regions AR2 and AR3),					wherein each of the first and second gate structures extends in the second direction, and is formed on the second active pattern (Fig. 2 – first gate structure comprising G1 & G3; second gate structure G2).
Regarding Claim 16, Lee et al., as applied to claim 15, discloses the semiconductor device, further comprising:							third channels spaced apart from each other in the third direction on a first portion of the second active pattern, each of the third channels extending through the first gate structure in the first direction and having a third width in the second direction (Fig. 2 – third channels related to part of the second active pattern AR3 and part of the first gate structure G3; third width W2);		fourth channels spaced apart from each other in the third direction on a second portion of the second active pattern, each of the fourth channels extending through the second gate structure in the first direction and having a fourth width in the second direction (Fig. 2 – fourth channels related to part of the second active pattern AR2 and second gate structure G2; fourth width W2);												a third source/drain layer at each of opposite sides in the first direction of the first gate 
Regarding Claim 17, modified Lee et al., as applied to claim 16, discloses                                    the semiconductor device, wherein the third width is different from the first width (Fig. 2 – first width W1, third width W2).
Regarding Claim 18, modified Lee et al., as applied to claim 16, discloses                                    the semiconductor device, wherein the fourth width is different from the second width (Fig. 2 – second width W1, fourth width W2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

06/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812